DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending and examined herein.
Claim Objections
Claims 1-15, 25, 27, and 30 are objected to because of the following informalities: 
Claims 1-15, 25, 27, and 30 recite “F1 hybrid” or  in line 1.  It is suggested to edit the claims to recite --F1 hybrid plant--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 provides for the use of the F1 hybrid or a portion thereof according to claim 1, but, since the claims do NOT set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roselius (US Patent US 4153063 A, 1979).
Claims 25-29 are drawn to a composition or a product comprising an extract of the F1 hybrid or a portion thereof, wherein the composition is a solution form; or a product comprising the composition, wherein the product is a perfume, an agricultural chemical, or a pharmaceutical product.
Claim interpretation:
The claims are broadly interpreted to encompass products such as extracted chemicals from the tobacco hybrid plant. In that form, for example, extracted pure nicotine in a solution, may not be distinguishable from nicotine extracted from any source tobacco, or even the artificially synthesized nicotine.
Roselius disclosed nicotine extracted from tobacco (Claim 1). This product is indistinguishable from the enbodiments broadly encompassed by the instant claims under the broad interpretation discussed above.
Therefore, the claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  16-18 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zaitlin et al. (US 20060236433 A1, October 19, 2006) in view of Barbeć A (2015) Nicotiana hybridization map—“blank spots” yet to be filled. In: CORESTA Meeting, Agronomy/Phytopathology, 2015, Izmir, Turkey, AP 28.
Claim 1 is drawn to an F1 hybrid plant between Nicotiana umbratica and Nicotiana kawakamii, or a portion thereof. 
Claim 2 is drawn to the F1 hybrid plant or a portion thereof, wherein the portion is selected from the group consisting of a leaf, a stem, a root, a seed, a flower, pollen, an anther, an ovule, a pedicel, a meristematic tissue, a seed leaf, an embryonic axis, a pericycle, an embryo, an endosperm, an explant tip, a callus, a tissue-cultured product, a bud, a cell, and a protoplast.
Claims 3-4 are drawn to the F1 hybrid, wherein a seed parent is N. umbratica, and a pollen parent is N. kawakamii; or vice versa. 
Claims 25-30 are drawn to a composition or product made from the F1 hybrid plant or part thereof, or a method of using.
Claim 16 is drawn to a method for making an F1 hybrid, comprising hybridizing N. umbratica and N. Kawakamii. Claims 17-18 are drawn to the method, wherein a seed parent is N. umbratica, and a pollen parent is N. kawakamii; or vice versa.
Regarding claims 1 and 16, Zaitlin teaches interspecific F1 hybrids of Nicotiana species, wherein the species includes N. umbratica and N. Kawakamii. (p. 3, [0033], for example).
Regarding claims 3-4 and 17-18, Zaitlin teaches reciprocal of the interspecific crosses (Example 3); i.e. one species as seed parent or as pollen donor.
Regarding claim 2, Zaitlin teaches leaf, stem, etc (claim 6, for example).

Zaitlin does not explicitly teach hybridizing N. umbratica and N. Kawakamii or provide a motivation to do so.
Barbeć teaches a survey of any pair-wise interspecific hybridizations among all 80 known Nicotiana sister species (p. 3) which include N. umbratica and N. Kawakamii (p. 2). Barbeć teaches a motivation to make any interspecific hybridization at least for purely academic interest: e.g. to study mutual phylogenetic relationships among species within the genus (p. 4).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the invention to have combined the teachings of Barbeć and Zaitlin to have made and used any pair (and reciprocal) of interspecific F1 hybrids including the one by N. umbratica and N. Kawakamii. The PHOSITA would have been motivated to do so given the teachings of Barbeć. The PHOSITA would have had reasonable expectation of success given the level of art in making interspecific hybrids demonstrated in both Barbeć and Zaitlin.
Therefore, the claimed invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Conclusion
Claims 1-4,  16-18 and 25-30 are rejected. Claims 5-15 and 19-24 are objected to for being dependent on rejected base claims.
Claims 5-15 and 19-24 are free of the prior art because there is no prior art teaching or suggesting the listed phenotypical or morphological features of the F1 hybrid plant.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663